Case 19-10729-MFW Doc 390 Filed 07/30/19 Page1of13

UNITED STATES BANKRUPCTY COURT

DISTRICT OF DELAWARE
In re: Orchids Paper Products Company, et al., (1) Case No. 19-10729 (MFW)
Jointly Administered
Debtors.
Reporting Period: __ June 1-30, 2019 (2)
MONTHLY OPERATING REPORT

File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case

of Cash and Disbursements
Current
Cumulative since date
Bank Reconciliation (or of debtors’ bank reconciliations
of bank statements
Cash disbursements
of Professional Fees Paid

Cumulative since date
Sheets
As of Petition Date
As of End Period
of Post Petition Taxes
of IRS Form 6123 or
of tax returns filed
of Post Petition Debts
of accounts
Receivable Reconciliation and

 

| declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge
and belief.

MouwhL Ipz/ 14

 

 

 

 

Signatufe of Authorized Individual* Date
Melinda S. Bartel Chief Financial Officer
Printed Name of Authorized Individual Title of Authorized Individual

“Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is
limited liability company.

Notes:

(1) The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number, are Orchids Paper Products
Company, a Delaware corporation (6944), Orchids Paper Products Company of South Carolina, a Delaware corporation (7198), and Orchids Lessor SC,
LLC, a South Carolina limited liability company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
Tennessee 37027.

(2) The Debtors’ monthly accounting period ends on June 30, 2019.

MOR

 
Case 19-10729-MFW Doc 390

In re: Orchids Paper Products Company, et al.

Debtors

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (1}

($ Thousands)

Cash - Beginning of Reporting Period

Receipts
Sales Receipts
Receipts

Disbursements (4)

Operating Expenses
Payroll/Employee Expenses
Freight
Raw Materials
Rent/Utilities
R&M
Other/SG&A

Subtotal Operating Expenses

Total Operating Income
Other Expenses
Capital Expenditures
Debt Service Fees
Debtor-in-possession interest
Debtor-in-possession fees
Subtotal Debt Service
Debtor Professionals
Deloitte
Houlihan Lokey
Polsinelli
Prime Clerk
Other Counsel
Other
Subtotal Debtors Professionals

Lender Professionals
Winston & Local Counsel
Subtotal Lender Professionais

Other Professionals
Lowenstein
Aivarez and Marsal
Subtotal Other Professionals

Other Restructuring Fees
Utility Adequate Assurance Deposit
U.S. Trustee Quarterly Payment
Contingency

Subtotal Other Restructuring Fees

Total Professional! & Restructuring Fees

Total Disbursements
Net Cash Flows
Cash - End of Reporting Period

Notes:

(1} Numbers may not foot due to rounding.

 

 

 

 

 

 

 

 

 

 

 

 

 

Orchids Paper Total
Products Company
19-10729 Debtors

12,176 $ 12,176

13,327 13,327

13,327 13,327

(2,269) (2,269)
(247) (247)

(7,960) (7,960)

(1,292) (1,292)

(555) (555)

(1,229) (1,229)

(13,552) (13,552)

(225) (225)

(59) (59)

(246) (246)

(319) (319)

(48) (48)

(613) (613)

{48) (48)

(48) (48)

(661) (661)

(14,272) (14,272)

(945) (945)

11,231 $ 11,231

 

(2) Debtors without any cash receipts/disbursements, income/expense, or account balances during or as of
the reporting period are not included in these reports. If any of these three conditions are present, then
that Debtor entity has been included throughout the monthly operating report.

(3) Disbursements include outstanding post-petition checks from the US operating account as of April 30,

2019.

(4) Professional payments listed herein include payments made by the Debtors to professionals retained by
order of the Bankruptcy Court, including the Order Authorizing the Employment and Compensation of
Professionals Utilized in the Ordinary Course of Business Nunc Pro Tunc to the Petition Date [D.1. 203].

 

Filed 07/30/19 Page 2 of 13

Case No. 19-10729
Reporting Period: June 1 - 30, 2019

MOR-1
Case 19-10729-MFW Doc 390 Filed 07/30/19 Page 3of13

In re: Orchids Paper Products Company, et al.
Debtors

SCHEDULE OF CUMULATIVE CASH RECEIPTS AND DISBURSEMENTS - April 1 - June 30, 2019 (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

($ Thousands)
Debtors (2): Orchids Paper Total
Products Company
Case #: 19-10729 Debtors
Cash - Beginning of Reporting Period $ 3,342 $ 3,342
Receipts
Sales Receipts 44,317 44,317
Receipts 44,317 44,317
Disbursements (4)
Operating Expenses
Payroll/Employee Expenses (7,242) (7,242)
Freight (885) (885)
Raw Materials (19,293) (19,293)
Rent/Utilities (2,734) (2,734)
R&M (1,439) (1,439)
Other/SG&A (3,022) (3,022)
Subtotal Operating Expenses (34,615) (34,615)
Total Operating Income 9,702 9,702
Other Expenses
Capital Expenditures (172) (172)
Debt ice Fee:
Debtor-in-possession interest (76) (76)
Debtor-in-possession fees (315) (315)
Subtotal Debt Service (391) (391)
Debtor Professionals
Deloitte . -
Houlihan Lokey (246) (246)
Poisinelli (319) (319)
Prime Clerk (125) (125)
Other Counsel - -
Other - -
Subtotal Debtors Professionals (690) (690)
Lender Professionais
Winston & Local Counsel . -
Subtotal Lender Professionals - -
Other Professionals
Lowenstein - -
Alvarez and Marsal - -
Subtotal Other Professionals - -
Other Restructuring Fees
Utility Adequate Assurance Deposit (560) (560)
U.S. Trustee Quarterly Payment - -
Contingency - -
Subtotal Other Restructuring Fees (560) (560)
Total Professional & Restructuring Fees (1,250) (1,250)
Total Disbursements (36,428) (36,428)
Net Cash Flows 7,889 7,889
Cash - End of Reporting Period $ 11,231 $ 11,231
Notes:

(1) Numbers may not foot due to rounding.

(2) Debtors without any cash receipts/disbursements, income/expense, or account balances during or as of
the reporting period are not included in these reports. If any of these three conditions are present, then

that Debtor entity has been included throughout the monthly operating report.

(3) Disbursements include outstanding post-petition checks from the US operating account as of April 30,

2019.

(4) Professional payments listed herein include payments made by the Debtors to professionals retained by
order of the Bankruptcy Court, including the Order Authorizing the Employment and Compensation of
Professionals Utilized in the Ordinary Course of Business Nunc Pro Tunc to the Petition Date [D.1. 203].

Case No. 19-10729

Reporting Period: June 1 - 30, 2019

MOR-1 (a)

 
Case 19-10729-MFW Doc 390 Filed 07/30/19 Page 4of13

In re: Orchids Paper Products Company, et al. Case No. 19-10729
Debtors Reporting Period: June 1 - 30, 2019

DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES

rustee

rustee

 

rustee

TOTAL U.S. TRUSTEE QUARTERLY FEES [$ - |

Notes:
(1) The quarterly U.S. Trustee fees will be calculated based on the total disbursements by each Debtor entity.

MOR-1 (cont)

 
Case 19-10729-MFW Doc 390 Filed 07/30/19 Page5of13

In re: Orchids Paper Products Company, et al. Case No. 19-10729
Debtors Reporting Period: June 1 - 30, 2019

Statement with Respect to Bank Reconciliations, Copies of Bank Statements, and Cash Disbursement Journals
For the Period From April 1, 2019 to June 30, 2019

Bank Reconciliations
Monthly reconciliations are performed on all of the Debtors’ bank accounts. The Debtors affirm that these bank reconciliations were

prepared as of June 30, 2019.

Copies of Bank Statements

The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors. Attached is a list of
Debtors’ bank accounts and bank balances as of June 30, 2019.

Cash Disbursements Journals
All cash disbursements summarized in MOR-1 are recorded in the Debtors’ general ledger.

MOR-1 (b)

 
Case 19-10729-MFW Doc 390 Filed 07/30/19

In re: Orchids Paper Products Company, et al.

Page 6 of 13

Case No. 19-10729

Reporting Period: June 1 - 30, 2019

 

Debtors
List of Bank Accounts for Debtor Entities
Account Number June 30, 2075
Debtor Entity Account Type (Last 4 Digits) Bank Bank Balances

 

Orchids Paper Products Company
Orchids Paper Products Company
Orchids Lessor SC, LLC

Orchids Lessor SC, LLC

Orchids Paper Products Company
Orchids Paper Products Company
Total Cash Accounts (1)

Note:

Main Operating

Check Disbursement
NMTC

Operating
Supplemental Payroll
Adequate Assurance (2)

(1) Numbers may not foot due to rounding.
(2) Utility adequate assurance account opened on April 9, 2019 (Rabobank, N.A. account ending in 5966) pursuant to the Utility First Day

Order

 

9304
8196
9314
5902
4964
5966

US Bank National Assoc.
US Bank National Assoc.
US Bank National Assoc.
US Bank National Assoc.

RCB Bank
Rabobank, N.A.

$
$
$
$
$
$
$

11,050,085.23
851,254.98
130,000.00

859.95
401,395.00
12,433,595

MOR-1 (b)
, Case 19-10729-MFW Doc 390 Filed 07/30/19 Page 7 of 13

In re: Orchids Paper Products Company, et at. Case No. 19-10729
Debtors Reporting Period: June 1 - 30, 2019

SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
This schedule is to include all retained professional payments from case inception to current month. (1)

Period Covered. |TotaliAmount] = Payor “Check ee |] FF Petition Date to End of ]
] : : : : ae | “Reporting Date...

 

 

Note
(1) Professional payments listed herein include payments made by the Debtors solely to professionals retained by order of the Bankruptcy Court, including the Order Authorizing the Empioyment and Compensation of
Professionals Utilized in the Ordinary Course of Business Nunc Pro Tunc to the Petition Date [D.1. 203).

MOR-1 (c)

 

 

 
, Case 19-10729-MFW Doc 390 Filed 07/30/19 Page 8 of13

In re: Orchids Paper Products Company, et al.

Case No. 19-10729

Debtors Reporting Period: June 1 - 30, 2019

STATEMENT OF OPERATIONS (1)
Income Statement for the period June 1-30, 2019

The Statement of Operations is prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it
is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

 

 

 

 

 

 

(in thousands) Debtors (2): Orchids Paper Orchids Paper Orchids Lessor SC,
Products Company Products Company LLC
of South Carolina
Total
Case #: 19-10729 19-10730 19-10731 Debtors
Revenue
Net Sales $ 12,477 $ - $ 69 $ 12,546
Cost of Sales (12,565) (95) (89) (12,748)
Gross Profit (87) (95) (20) (202)
Selling, General & Administrative Expenses (795) - - (795)
Intangibles Amortization (77) - - (77)
Operating (Loss) Income (959) (95) (20) (1,074)
Interest Expense 41 - (19) {8)
Reorganization Items (902) - - (902)
Other Income (Expense), net 102 - - 102
(Loss) Income Before Income Taxes (1,748) (95) (39) (1,881)
(Provision for) Benefit from Income Taxes 397 - (15) 382
Net (Loss) income $ (1,351) $ (95) $ (54) $ (1,500)
Notes:

(1) Numbers may not foot due to rounding.

(2) Debtors without any cash receipts/disbursements, income/expense, or account balances during or as of the reporting period
are not included in these reports. if any of these three conditions are present, then that Debtor entity has been included
throughout the monthly operating report.

(3) Numbers exclude non-debtor entities.

(4) The Debtors’ do not prepare financial statements on a legal entity basis. This report reflects the Debtors’ best efforts to allocate
the balance sheet and income statement by legal entity. Non-debtor entities are excluded from this report.

MOR-2 (a)
Case 19-10729-MFW Doc 390 Filed 07/30/19 Page 9of13

In re: Orchids Paper Products Company, et al.

Case No. 19-10729

Debtors Reporting Period: June 1 - 30, 2019

STATEMENT OF OPERATIONS (1)
Income Statement for the period April 1 - June 30, 2019

The Statement of Operations is prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it
is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

 

 

 

 

 

 

(in thousands) Debtors (2): Orchids Paper Orchids Paper Orchids Lessor SC,
Products Company Products Company LLC
of South Carolina
Total
Case #: 1910729 19-10730 19-10731 Debtors
Revenue
Net Sales $ 40,961 $ - $ 207 §$ 41,168
Cost of Sales (41,896) (285) (266) (42,447)
Gross Profit (935) (285) (59) (1,279)
Selling, General & Administrative Expenses (2,120) - - (2,120)
Intangibles Amortization (232) - - (232)
Operating (Loss) Income (3,286) (285) (59) (3,630)
Interest Expense (317) - (57) (374)
Reorganization Items (9,714) - - (9,714)
Other Income (Expense), net 330 - - 330
(Loss) Income Before Income Taxes (12,987) (285) (116) (13,388)
(Provision for) Benefit from Income Taxes 3,473 - (45) 3,428
Net (Loss) Income $ (9,515) $ (285) $ (161) $ (9,961)
Notes:

(1) Numbers may not foot due to rounding.

(2) Debtors without any cash receipts/disbursements, income/expense, or account balances during or as of the reporting period
are not included in these reports. If any of these three conditions are present, then that Debtor entity has been included
throughout the monthly operating report.

(3) Numbers exclude non-debtor entities.

(4) The Debtors’ do not prepare financial statements on a legal entity basis. This report reflects the Debtors’ best efforts to allocate
the balance sheet and income statement by legal entity. Non-debtor entities are excluded from this report.

 

MOR-2 (b)
Case 19-10729-MFW Doc 390 Filed 07/30/19 Page 10 of 13

In re: Orchids Paper Products Company, et al.
Debtors

BALANCE SHEET (1)

AS OF PETITION DATE (as of April 1, 2019)

Case No. 19-10729

Reporting Period: June 1 - 30, 2019

 

The Balance Sheet is prepared on an accrual basis. Pre-petition liabilities must be classified separately from Post-petition obligations.

(in thousands) Debtors (2): Orchids Paper

Orchids Paper Orchids Lessor

Products Company Products Company sc, LLC
of South Carolina

 

 

 

 

 

 

 

 

 

Total
Case #: 1910729 1419-10730 19-10731 Debtors
ASSETS
Current Assets:
Cash $ 3,171 $ - $ 130 $ 3,301
Accounts Receivable, net of allowance 13,425 - - §$ 13,425
Accounts Receivable from Related Party . . - §$ -
inventories, net 22,193 - - §$ 22,193
Income Tax Receivable 53 - - $ 53
Prepaid Expenses 1,683 - - §$ 1,683
Other Current Assets 472 - - $ 472
Total Current Assets 40,997 - 130 44,127
Property, Plant and Equipment 307,273 40,188 18,999 $ 366,460
Accumulated Depreciation (99,808) (2,033) (2,119) $ (103,960)
Net Property, Plant and Equipment 207,465 38,155 16,880 262,500
Intangible Assets, net 12,415 - - § 12,415
Goodwill 7,560 - ~ §$ 7,560
intercompany/Related party receivable - $ -
Other Long-Term Assets 55,467 - 704 $ 56,171
Total Assets $ 323,904 $ 38,155 $ 17,714 $ 379,773
LIABILITIES AND STOCKHOLDERS' EQUITY
Current Liabilities:
Accounts Payable $ 13,494 §$ - §$ - $ 13,494
Accounts Payable to Related Party 4,381 - - $ 4,381
Accrued Liabilities 17,296 - - §$ 17,296
Short-Term Notes Payable 174 - - §$ 174
Current Portion of Long-Term Debt 191,618 - - §$ 191,618
Total Current Liabilities 226,963 - - 226,963
Long Term Debt, less Current Portion 31 - 16,200 $ 16,231
Long-term lease obligations 308 - - §$ 308
NMTC Liability - - (340) $ (340)
Deferred income Taxes 2,707 - 1,955 $ 4,662
Intercompany/Related party payable (90) 125 $ 35
Stockholders’ Equity:
Common Stock, $0.001 par value, 25,000,000 shares 11 - - $ 11
authorized, 10,670,348 shares issued and outstanding
in both 2019 and 2018.
Additional Paid-in Capital 104,648 40,188 2,513 §$ 147,349
Retained Earnings (Deficit) (10,674) (2,033) (2,739) $ (15,446)
Total Stockholders’ Equity 93,985 38,155 (226) 131,914
Total Liabilites and Stockholders’ Equity $ 323,904 $ 38,155 $ 17,714 $ 379,773
Notes:

(1) Numbers may not foot due to rounding. Reflects balance as of March 31, 2019.

(2) Debtors without any cash receipts/disbursements, income/expense, or account balances during or as of the reporting period are

hot included in these reports. If any of these three conditions are present, then that Debtor entity has been included throughout the

monthly operating report.
(3) Numbers exclude non-debtor entities.

(4) The Debtors’ do not prepare financial statements on a legal entity basis. This report refiects the Debtors’ best efforts to allocate the balance
sheet and income statement by legal entity. Non-debtor entities are excluded from this report. The balance for total debtors is not

consistent for consolidated results as intercompany transactions have not been eliminated.

 

MOR-3 (a)
‘ Case 19-10729-MFW Doc 390 Filed 07/30/19 Page 11 of 13

In re: Orchids Paper Products Company, et al.
Debtors

BALANCE SHEET (1)

AS OF END OF CURRENT REPORTING PERIOD (as of June 30, 2019)

Case No. 19-10729

Reporting Period: June 1 - 30, 2019

 

The Balance Sheet is prepared on an accrual basis. Pre-petition liabilities must be classified separately from Post-petition obligations.

 

 

 

 

 

 

 

 

{in thousands) Debtors (2): Orchids Paper Orchids Paper Orchids Lessor
Products Products SC, LLC
Company Company of
South Carolina Total
Case #: 19-10729 19-10730 1910731 Debtors
ASSETS
Current Assets:
Cash $ 11,101 $ - $ 130 $ 11,231
Accounts Receivable, net of allowance 11,556 - - 11,556
Accounts Receivable from Related Party - - - -
Inventories, net 20,831 - - 20,831
income Tax Receivable - - - -
Prepaid Expenses 1,824 - - 1,824
Other Current Assets 730 - - 730
Total Current Assets 46,042 - 130 46,172
Property, Plant and Equipment 307,801 40,188 18,999 366,988
Accumulated Depreciation (103,353) (2,318) (2,387) (108,058)
Net Property, Plant and Equipment 204,448 37,870 16,612 258,930
Intangible Assets, net 42,182 - - 42,182
Goodwill 7,560 - - 7,560
Intercompany/Related party receivable ” -
Other Long-Term Assets 55,976 - 912 56,888
Total Assets $ 326,208 $ 37,870 $ 17,654 $ 381,732
LIABILITIES AND STOCKHOLDERS' EQUITY
Current Liabilities:
Accounts Payable $ 7,319 §$ - $ - §$ 7,319
Accounts Payable to Related Party 3,900 - - 3,900
Accrued Liabilities 3,499 - 50 3,549
Total Current Liabilities 14,718 - 50 14,768
Long Term Debt, less Current Portion - - 15,864 15,864
Other Long-Term Liabilities - - - -
Deferred Income Taxes (772) - 2,001 1,229
Intercompany/Related party payable . -
Liabilities Subject to Compromise 227,880 - - 227,880
Stockholders' Equity: - - -
Common Stock, $0.001 par value, 25,000,000 shares 11 - - 11
authorized, 10,670,348 shares issued and outstanding
in both 2019 and 2018.
Additional Paid-in Capital 104,689 40,188 2,638 147,515
Retained Earnings (Deficit) (20,318) (2,318) (2,899) (25,535)
Total Stockholders’ Equity 84,382 37,870 (261) 121,991
Total Liabilites and Stockholders’ Equity $ 326,208 $ 37,870 $ 17,654 $ 381,732

 

Notes:
(1) Numbers may not foot due to rounding.

(2) Debtors without any cash receipts/disbursements, income/expense, or account balances during or as of the reporting period are not

included in these reports. If any of these three conditions are present, then that Debtor entity has been included throughout the

monthly operating report.

(3) Numbers exclude non-debtor entities.

(4) The Debtors’ do not prepare financial statements on a legal entity basis. This report reflects the Debtors’ best efforts to allocate the
balance sheet and income statement by legal entity. Non-debtor entities are excluded from this report. The balance for total debtors is

not consistent for consolidated results as intercompany transactions have not been eliminated.

MOR-3 (b)

 
 

Case 19-10729-MFW Doc 390 Filed 07/30/19 Page 12 of 13

In re: Orchids Paper Products Company, et al. Case No. 19-10729
Debtors Reporting Period: June 1-30, 2019

STATUS OF POSTPETITION TAXES (1)

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, tha amount should be zero. Attach
photocopies of IRS Form 6123 or payment receipt to verify payment or deposil of federal payroll taxes. Atlach photocopies of any tax retums filed

during the reporting period.

Melinda Bante! hereby declares and states:
a corporation organized under the laws of the state of Delaware, which

tam the Chief Financial Officer of Orchids Paper Products Company,
along with certain of its affiliated debtors (collectively, the "Debtors") are Debtors and Debtors in Possession In the above-captioned chapter 11
cases. In this capacity, | am familiar with Orchids Paper Products Company's day-to-day operations, businesses, financial affairs and books and

The Debtors have received epproval to pay sales, use, property, production and franchise taxes, and such other taxes as the Debtors deem
necessary in the ordinary course of business. As such, the Debtors have paid the applicable taxes when due.

To the best of my knowledge, the Debtors have filed all necessary federal, stata, and local tax retums and made all required post-petition tax
payments in connection therewith on a timely basis or have promptly remediated any late filings or payments that may have occurred due to

unintentional oversights.

  
      

4
Melinda S. Bane!
Chief Financial Officer
Orchids Paper Products Company

SUMMARY OF UNPAID POSTPETITION DEBTS (2)
Attach aged listing of trade accounts payable. (3), (4)

Case Number | © Current

 

Notes;

(1) Due to the voluminous amount of information and/or time required to fulfill this request, the Dabtors have not included copies of Farm 6123
and tax retums filed during this period.

(2) Numbers may not foot due to rounding.

(3) Due to the voluminous amount of information required to fulfill the request for the Debtors’ listing of aged accounts, a summary by

Debtor has been provided
(4) Summary of AP aging is for post-petition trade accounts payable only.

MOR-4

cman,
Case 19-10729-MFW Doc 390 Filed 07/30/19 Page 13 of 13

In re: Orchids Paper Products Company, et al. Case No. 19-10729
Debtors Reporting Period: June 1 - 30, 2019

ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

 

DEBTOR QUESTIONNAIRE (Yes / No)

any assets or outside the normal course of business reporting yes,
an below.

Have any been disbursed any account in possession account this reporting
lf an below.

compensation, necessary coverages in
below.

any account reporting yes,
opened account(s). If an investment account has been opened provide the required documentation
to the Delaware Local Rule 4001-3.

 

Notes
(1) Numbers may not foot due to rounding.
(2) Includes net trade accounts receivable and does not include intercompany receivables.

MOR-5

 
